


 HR 6007 ENR: To amend title 49, United States Code, to include consideration of certain impacts on commercial space launch and reentry activities in a navigable airspace analysis, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen
H. R. 6007

AN ACT
To amend title 49, United States Code, to include consideration of certain impacts on commercial space launch and reentry activities in a navigable airspace analysis, and for other purposes.

 
1.Navigable airspace analysis for commercial space launch site runways 
(a)In generalSection 44718(b)(1) of title 49, United States Code, is amended— (1)by striking air navigation facilities and equipment and inserting air or space navigation facilities and equipment; 
(2)in subparagraph (D), by striking ; and and inserting a semicolon; (3)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following:  (F)the impact on launch and reentry for launch and reentry vehicles arriving or departing from a launch site or reentry site licensed by the Secretary.. 
(b)RulemakingNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to implement the amendments made by subsection (a).  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 